DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-23 are currently pending and addressed below.  

Response to Amendment
The preliminary amendment filed on July 28, 2022 was not entered because entry of the amendment would unduly interfere with the preparation of the Office action.  See 37 CFR 1.115(b)(2).  The examiner spent a significant amount of time on the preparation of an Office action before the preliminary amendment was received.  On the date of receipt of the amendment, the examiner had completed the drafting of the Office action and was waiting for the supervisory patent examiner' s approval.
Furthermore, entry of the preliminary amendment would require significant additional time on the preparation of the Office action.  Specifically, entry of the preliminary amendment would require the examiner to revise the Office action extensively to address the new issues raised and the new limitations added in the preliminary amendment.
A responsive reply (under 37 CFR 1.111 or 37 CFR 1.113 as appropriate) to this Office action must be timely filed to avoid abandonment.  
If this is not a final Office action, applicant may wish to resubmit the amendment along with a responsive reply under 37 CFR 1.111 to ensure proper entry of the amendment.

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on May 10, 2021 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 148 and 200.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first and second layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-10, 13-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karpiel et al. (US D940585 S) in view of Duchek (US 5096751 A).

    PNG
    media_image1.png
    1000
    825
    media_image1.png
    Greyscale

Claim 1, Karpiel teaches a three-dimensional display arranged to be popped open, the three-dimensional display (Fig. 1-8 show a three-dimensional display arranged to be popped open) comprising:
an outer layer (see annotated Fig. 1);
one or more inner layers (see annotated Fig. 1).
Karpiel does not explicitly teach that the outer layer and inner layers of the three-dimensional display have printed images. However, the printed images on the outer layer and inner layers are considered to be printed matter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the inner and outer layers taught by Karpiel utilizing any suitable images as a matter of design choice to convey any desired message to the viewer. Furthermore, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Since the printed matter (printed images) does not have an unobvious functional relationship with the substrate (outer layer and inner layers of the three-dimensional display), the printed matter does not distinguish over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403- 04 (Fed. Cir. 1983). See also MPEP § 2111.05. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpiel to make the outer layer and inner layers of the three-dimensional display have printed images because this provides a more aesthetically pleasing display.
Karpiel does not explicitly teach one or more elastomeric members. Duchek teaches a pop-up rolling greeting card (ref. 20) comprising of two circular panels (ref. 22, 24) separated by a pop-up polyhedron (ref. 26) with the polyhedron having an outer layer and an inner layer (see annotated Fig. 3) wherein one or more elastomeric members (Ref. 42 are rubber bands; col. 3, lines 17-21. It is old and well known that rubber bands are elastomers.)  attachable to at least the outer layer (see Fig. 4 and annotated Fig. 3), the one or more elastomeric members (ref. 42) including a first elastomeric member arranged to pop open and/or hold the three-dimensional display in an open position (col. 3, lines 17-21).

    PNG
    media_image2.png
    712
    1028
    media_image2.png
    Greyscale

Karpiel and Duchek are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. three-dimensional displays. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpiel’s three-dimensional display (see Fig. 1-8) to incorporate the teachings of Duchek to add one or more elastomeric members (Duchek’s elastomeric members 42) attachable to at least the outer layer (see annotated Fig.  1 for Karpiel’s outer layer) and where a first elastomeric member (Duchek, ref. 42) pops open the three-dimensional display (Karpiel, see Fig. 1-2); specifically the first elastomeric member is attached to a first and second side panels of Karpiel (see  Karpiel’s annotated Fig. 3 below) as taught by Duchek (see Duchek’s annotated Fig. 4). The motivation would have been because elastomeric members are cheap, readily available, and provide tension for the display to pop open.
Claim 2, Karpiel as modified teaches wherein the one or more elastomeric members include a second elastomeric member (Duchek, annotated Fig. 4, ref. 42).
 	Claim 3, Karpiel as modified teaches wherein each of the first and second elastomeric members include rubber bands (Duchek, col. 3, lines 17-21).

    PNG
    media_image3.png
    1024
    667
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    1027
    658
    media_image4.png
    Greyscale

Claim 4, Karpiel teaches wherein the outer layer includes a front panel (annotated Fig. 3, which is a front view of the display, shows a front panel) and a rear panel (annotated Fig. 4, which is a rear view of the display, shows a rear panel).
Claim 5, Karpiel teaches wherein the outer layer includes first and second side panels (see annotated Fig. 3).
Claim 6, Karpiel as modified teaches wherein the first elastomeric member is attached to each of the first and second side panels (see Duchek’s annotated Fig. 4). Duchek fails to teach that the second elastomeric member is attached to each of the first and second side panel; Duchek teaches that the second elastomeric member is attached to the front and rear panels (see annotated Fig. 4).
However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpiel in view of Duchek to modify the second elastomeric member so it is attached to the first and second side panels of Karpiel instead of the front and rear side panels as taught by Duchek because having the two elastomeric members on the first and second side panels allows the display to pop up more easily due to the combined tension applied by the elastomeric members on the same panels.

    PNG
    media_image5.png
    763
    728
    media_image5.png
    Greyscale

Claim 9, Karpiel teaches wherein the one or more inner layers include first and second inner layers attachable to one another (see annotated Fig. 7).
Claim 10, Karpiel teaches wherein the first and second inner layers form an X-shape when attached to one another (see annotated Fig. 7).
Regarding claims 13 and 22, Karpiel does not explicitly teach that the printed images of the outer layer and the one or more inner layers includes flowers. However, the printed images on the outer layer and inner layers are considered to be printed matter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the inner and outer layers taught by Karpiel utilizing any suitable images as a matter of design choice to convey any desired message to the viewer. Furthermore, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Since the printed matter (flowers) does not have an unobvious functional relationship with the substrate (outer layer and inner layers of the three-dimensional display), the printed matter does not distinguish over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403- 04 (Fed. Cir. 1983). See also MPEP § 2111.05. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpiel to make the outer layer and inner layers of the three-dimensional display have flowers as the printed images because this allows the three-dimensional display to resemble a bouquet of flowers.
Claim 14, Karpiel teaches a method of forming a three-dimensional display arranged to be popped open (Fig. 1-8 show a three-dimensional display arranged to be popped open), the method comprising: forming an outer layer (annotated Fig. 1 shows a formed outer layer).
Karpiel does not explicitly teach a step comprising attaching one or more elastomeric members. However, Duchek teaches attaching one or more elastomeric members to the outer layer (Duchek’s annotated Fig. 4 shows rubber bands 42 being attached to the outer layer. It is old and well known that rubber bands are elastomers.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpiel’s three-dimensional display (see Fig. 1-8) to incorporate the teachings of Duchek to have a step of attaching one or more elastomeric members (Duchek’s rubber bands 42) to the outer layer (see annotated Fig.  1 for Karpiel’s outer layer); specifically a first elastomeric member is attached to a first and second side panels Karpiel’s outer layer (see  Karpiel’s annotated Fig. 3 below) as taught by Duchek (see Duchek’s annotated Fig. 4). The motivation would have been because elastomeric members are cheap, readily available, and provide tension for the display to pop open.
Once the elastomeric members (Duchek ref. 42) are attached to the outer layer (Karpiel annotated Fig. 1), Karpiel teaches the next step comprising assembling the outer layer (see annotated Fig. 1), and inserting one or more inner layers into the outer layer (Fig. 1- 8 show inner layers that are inserted into the outer layer; see annotated Fig. 1).
Karpiel and Duchek do not explicitly teach that the outer layer and inner layers of the three-dimensional display have printed images. However, the printed images on the outer layer and inner layers are considered to be printed matter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the inner and outer layers taught by Karpiel utilizing any suitable images as a matter of design choice to convey any desired message to the viewer. Furthermore, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Since the printed matter (printed images) does not have an unobvious functional relationship with the substrate (outer layer and inner layers of the three-dimensional display), the printed matter does not distinguish over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403- 04 (Fed. Cir. 1983). See also MPEP § 2111.05. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpiel in view of Duchek to make the outer layer and inner layers of the three-dimensional display have printed images because this provides a more aesthetically pleasing display.
	Claim 15, Karpiel teaches wherein assembling the outer layer includes attaching a first side panel of the outer layer to a rear panel of the outer layer (annotated Fig. 3 shows a first side panel attached to a rear panel of the outer layer).
Claim 16, while Karpiel as modified does not teach wherein forming the outer layer includes die cutting the outer layer, the MPEP states that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113. Therefore, the process by which outer layer is made (die cutting) is not a patentable distinction. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have made Karpiel’s outer panel by die-cutting because this process allows complex shapes to be achieved.
	Claim 17, Karpiel teaches further comprising before the step of inserting, assembling the one or more inner layers (annotated Fig. 7 shows inner layers assembled together).
Claim 18 (as best understood), Karpiel teaches wherein assembling the one or more inner layers include attaching the first and second layers to one another (annotated Fig. 7 shows a first and second inner layer are attached to one another.
While Karpiel as modified does not teach wherein each of the first and second layers are die cut, the MPEP states that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113. Therefore, the process by which the first and second inner layers are made (die cutting) is not a patentable distinction. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have made Karpiel’s first and second inner layers by die-cutting because this process allows complex shapes to be achieved.
Claim 19, Karpiel teaches further comprising attaching the one or more inner layers to the outer layer (Fig. 1-8 show the inner layers attached to the outer layer).
Claim 21, Karpiel as modified teaches wherein attaching the one or more elastomeric members includes attaching first and second rubber bands to the outer layer (Duchek’s rubber bands 42 are attached to the outer layer of Karpiel [see Karpiel annotated Fig. 1]; Duchek, col. 3, lines 17-21), the first rubber band being attachable to each of a first side panel and a second side panel of the outer layer (Duchek’s first rubber band 42 is attached to a first panel of Karpiel’s).
Karpiel and Duchek fail to teach that the second rubber band being attachable to each of the first and second side panels; Duchek teaches that the second rubber band (ref. 42) is attached to the front and rear panels (see annotated Fig. 4). However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpiel in view of Duchek to modify the second rubber band so it is attached to the first and second side panels of Karpiel instead of the front and rear side panels as taught by Duchek because having the two elastomeric members on the first and second side panels allows the display to pop up more easily due to the combined tension applied by the elastomeric members on the same panels.
Claim 23, Karpiel teaches further comprising popping open the three-dimensional display (Fig. 1-8 show a three-dimensional display that is popped open).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karpiel et al. (US D940585 S) in view of Duchek (US 5096751 A) as applied to claim 1 above, and further in view of Ferrer-Walsh (US 20180344056 A1).
	Claim 7, Karpiel and Duchek fail to explicitly disclose that each of the first and second side panels extends inwardly towards a center of the three-dimensional display. Ferrer-Walsh teaches a display assembly (ref. 10) having a main body (ref. 12), and a collapsible portion (ref. 14); the collapsible portion comprises a front panel (ref. 34), a rear panel (ref. 36), a first side wall (ref. 30), and a second side wall (ref. 32) wherein each of the first and second side panels extends inwardly towards a center of the display (first and second side panels 30, 32 extend inwardly towards the center of the display; see Fig. 1-2 and 4).
Karpiel, Duchek, and Ferrer-Walsh are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display assemblies having collapsible portions. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Karpiel’s three-dimensional display (Karpiel’s display modified to have Duchek’s elastomeric members 42) to incorporate the teachings of Ferrer-Walsh to make the first and second side panels (see Karpiel’s annotated Fig. 3 and 4 for the side panels) extend inwardly to the center of the display as taught by Ferrer-Walsh. The motivation would have been because having the side panels extend inwardly allows for the display to easily close and flatten for transport.

    PNG
    media_image6.png
    712
    737
    media_image6.png
    Greyscale

	Claim 8, Karpiel as modified teaches wherein each of the first and second side panels is substantially V-shaped (see Karpiel’s annotated Fig. 8 above).

Claim(s) 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karpiel et al. (US D940585 S) in view of Duchek (US 5096751 A) as applied to claims 1 and 14 above, respectively, and further in view of Lyon (US 9734734 B2).
	Claim 11, Karpiel and Duchek fail to explicitly disclose that the first and second inner layers are engageable with the one or more elastomeric members. Lyon teaches a self-erectable three-dimensional display (ref. 100) having an outer layer (ref. 102), first inner layer (ref. 122), and second inner layer (ref. 123 which is substantially the same as inner layer 122), wherein the first and second inner layers are engageable with one or more elastomeric members (The disclosure discusses that first inner layer 122 is engageable with one or more elastomeric members 244, 246 via notches 248, 249, 251; the second inner layer 123 is substantially the same as the first inner layer 122).
Karpiel, Duchek, and Lyon are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. three-dimensional displays. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Karpiel’s three-dimensional display (Karpiel’s display modified to have Duchek’s elastomeric members 42) to incorporate the teachings of Lyon to make the first and second inner layers (see Karpiel’s annotated Fig. 7 for the inner layers) engageable with the one or more elastomeric members (Duchek, ref. 42) via notches (Lyon, ref. 248, 249, 250) on the inner layers as taught by Lyon. The motivation would have been because having the additional tension provided by the inner layers being engaged with the elastomeric members forces the display into an erected position.
	Claim 12, Karpiel as modified teaches wherein the first inner layer (see Karpiel’s annotated Fig. 1 for the first inner layer) includes first and second cutouts (Lyon, first cutout 248 and second cutout 249) arranged to receive a first elastomeric member (Duchek, ref. 42).
Claim 20, Karpiel and Duchek fail to teach a step wherein attaching the one or more inner layers to the outer layer includes engaging the one or more inner layers with the one or more elastomeric members. However, Lyon teaches wherein attaching the one or more inner layers (ref. 122, 123) to the outer layer (ref. 102) includes engaging the one or more inner layers (ref. 122, 123) with the one or more elastomeric members (The disclosure discusses that first inner layer 122 is engaged with one or more elastomeric members 244, 246 via notches 248, 249, 251; the second inner layer 123 is substantially the same as the first inner layer 122).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Karpiel’s three-dimensional display (Karpiel’s display modified to have Duchek’s elastomeric members 42) to incorporate the teachings of Lyon to add a step wherein first and second inner layers (see Karpiel’s annotated Fig. 7 for the inner layers) are engaged with the one or more elastomeric members (Duchek, ref. 42) via notches (Lyon, ref. 248, 249, 250) on the inner layers as taught by Lyon. The motivation would have been because having the additional tension provided by the inner layers being engaged with the elastomeric members forces the display into an erected position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warmus (US 9715840 B1) teaches a self-erectable, pop-up display having an outer layer and an inner layer, and elastomeric members. However, there is only one inner layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631